Name: Council Regulation (EEC) N0 438/80 of 18 February 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States (March/June 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/24 Official Journal of the European Communities 28 . 2 . 80 COUNCIL REGULATION (EEC) No 438/80 of 18 February 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States (March/June 1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas it seems likely that arrangements for using the Community tariff quota based on allocation between the United Kingdom and the other Member States would reconcile the application of the growth rates provided for in Protocol 5 with the uninterrupted application of the duty-free entry arrangements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas, in order to reflect as closely as possible the actual trends on the markets in the products concerned, such allocation should be made in accordance with the requirements of the Member States; whereas the tariff quota should be allocated among the Member States on the basis of the largest quantities imported annually into each Member State during the past three years, taking into account the abovementioned growth rates; Whereas measures should be laid down to ensure that Protocol 5 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States; Whereas, owing to the special character of the products in questtion and their sensitivity on Community markets, exceptional provision should be made for a method of use based on a single division among Member States; Whereas, since the Kimgdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are jointly represented by the Benelux Economic Union, any measure concerning the administration of the share allocated to that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas the ACP EEC Convention of Lome signed on 28 February 1975 expires on 29 February 1980; whereas, pending the entry into force of the second ACP EEC Convention signed at Lome on 31 October 1979, it is appropriate to apply the provisions of Protocol 5 to the latter Convention in advance, from 1 March 1980 ; whereas that Protocol provides that, until the entry into force of a common organization of the market in spirits , products of subheading 22.09 C I originating in the ACP States, shall be imported duty-free into the Community under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall each year fix the quantities which may be imported free of customs duties on the basis of the largest quantities imported anually from the ACP States into the Community in the last three years for which statistics are available, increased by an annual growth rate of 40 % on the market of the United Kingdom and 18 % on the other markets of the Community, these growth rates being based on foreseeable internal demand in each Member State; Whereas the levels reached by imports of the products concerned into the Community and the Member States during the last three years for which statistics are available should be taken into consideration ; Whereas the first quota period should end on 30 June 1980 and a pro rata temporis reduction of the quota volume to four-twelfths should, therefore, be introduced; whereas the size of the tariff quota for the period 1 March to 30 June 1980 should, therefore, be fixed at 59 433 hectolitres of pure alcohol; HAS ADOPTED THIS REGULATION: Article 1 From 1 March until 30 June 1980, rum, arrack and tafia, falling within subheading 22.09 CI of the Common Customs Tariff and originating in the ACP States, shall be imported duty-free into the Community within the limits of a Community tariff quota of 59 433 hectolitres of pure alcohol. Whereas the above principles also apply to the allocation of the tariff quota ; 28 . 2 . 80 Official Journal of the European Communities No L 55/25 Article 2 Article 4 1 . The tariff quota referred to in Article 1 shall be divided into two instalments. The first instalment, of 40 856 hectolitres of pure alcohol, shall be for. United Kingdom consumption. The second instalment, of 18 577 hectolitres of pure alcohol, shall be allocated among the other Member States. 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota. 2 . The United Kingdom shall take the steps necessary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements. 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4 . Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission. 2 . The shares of each of the Member States to which the second instalment is allocated pursuant to paragraph 1 shall consist of the following quantities : (in hectolitres of pure alcohol) Benelux Denmark Germany France Ireland Italy 2 370 1 276 11 647 2 211 927* 146 Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation. Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements. Article 6 Council Regulation (EEC) No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP EEC Convention of Lome ( 1 ) shall apply in respect of the products covered by this Regulation . 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question, originating in the ACP States, entered for free circulation. Article 1 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1980. For the Council  The President G. MARCORA (*) OJ No L 18 , 27. 1 . 1976 , p. 1 .